Citation Nr: 0317185	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-18 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension due to 
exposure to Agent Orange.

2.  Entitlement to service connection for the residuals of 
venereal disease with brain damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The new and material evidence issue was previously before the 
Board in October 1998 under Docket Number 96-23 459.  The 
issue was remanded to the RO for additional action.  It has 
been returned to the Board under the current Docket Number 
for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2. The veteran submitted written statements in November 2002 
indicating that he wished to withdraw his appeal for service 
connection for hypertension and exposure to Agent Orange.  

3.  The veteran did not have venereal disease in service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal with regard to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for hypertension due 
to exposure to Agent Orange, and there remains no allegation 
of error of fact or law for appellate consideration on this 
issue. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.204 (2002).
2.  The residuals of venereal disease with brain damage were 
not incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension due to 
exposure to Agent Orange.

Service connection for hypertension was previously denied by 
a final rating decision in July 1979.  The veteran filed a 
claim for service connection for hypertension due to exposure 
to Agent Orange in October 1995.  The reopened and denied the 
claim in February 1996.  A statement of the case was issued 
in March 1996 and the veteran filed an appeal to the Board in 
May 1996.  Supplemental Statements of the Case (SSOC) were 
issued in May 1997 and October 2002.  The appeal had been 
remanded by the Board in October 1998 for additional 
development.  

The veteran submitted written statements to the RO in 
November 2002 stating that he did not want to continue with 
his case.  In his letters, he specifically referred to the 
issue of service connection for agent orange exposure and 
hypertension, and asked that the RO "Please remove my appeal 
regarding Agent Orange."  The Board interprets these 
statements as demonstrative of the veteran's intent to quit 
his appeal as to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for hypertension due to exposure to Agent Orange.

Under 38 U.S.C.A. § 7105 (1991 & Supp. 2001), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed. A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2002).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c) (2002).

The Board finds the veteran's November 2002 statements to be 
a valid withdrawal of the issue on appeal as it shows a clear 
intent to terminate or discontinue his appeal.  As the 
veteran has withdrawn his appeal, there remains no allegation 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed without prejudice.

Service connection for venereal disease with brain damage.

The veteran claims, in essence, that he had venereal disease 
in service and has residuals of the venereal disease (VD) 
that include brain damage.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A service clinical record entry in January 1967 shows that 
the veteran was seen for a rash on his penis.  Examination 
revealed a group of vesicles on the penis.  The examiner 
indicated that VD was to be ruled out.  Darkfield testing was 
positive and first-degree syphilis was diagnosed.  When the 
veteran was seen several weeks later, it was noted that the 
rash had not disappeared with treatment.  Physical 
examination revealed a small vesicular eruption on the 
foreskin and a similar vesicular eruption on the left side of 
the upper lip.  A Venereal Disease Research Laboratory test 
(VDRL) was conducted and was negative.  VDRL tests in 
December 1965, March 1967, and April 1967 were also negative.  
The April 1967 report of medical history at separation shows 
the veteran indicated he had not had venereal disease 
including syphilis.  According, the veteran did not have 
venereal disease in service.  38 C.F.R. § 3.303 (2002).  

Based on the above, the preponderance of the evidence shows 
that venereal disease was not incurred in service.  
Additionally, the claims folder contains no evidence that the 
veteran currently suffers from brain damage as a result of 
venereal disease.  Accordingly, service connection venereal 
disease with brain damage is denied.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002). 

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
March 1996 and August 1999 statements of the case, and the 
January 2003 supplemental statement of the case.  The 
statements of the case and the supplemental statement of the 
case provided the veteran with a summary of the evidence and 
law used for the determinations.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claims.  
The January 2003 supplemental statement of the case advised 
the veteran of the VCAA, the evidence he was responsible for 
obtaining, and of the evidence VA was responsible for 
obtaining.  

The veteran also identified private health care providers.  
The RO sought records from the identified providers and the 
veteran was advised of the records obtained in the August 
1999 supplemental statement of the case.  Records from a 
state employee retirement system were also obtained.  
Throughout the history of the veteran's claims, he has 
received VA examinations.  He did not receive a VA 
examination on the current service connection issue since 
such examination is not necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2002); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case were properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

The issue of whether new and material evidence has not been 
received and the claim for service connection for 
hypertension is dismissed.

Entitlement to service connection for the residuals of 
venereal disease is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

